Citation Nr: 0524313	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  92-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a brachial 
plexus injury of the right arm.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

C. N. B., M.D.


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which inter 
alia denied the veteran's claim of entitlement to service 
connection for residuals of a brachial plexus injury of the 
right arm.  The Board has considered this claim on a number 
of occasions, most recently in March 2003, when the benefit 
sought was denied.  The veteran appealed that decision and in 
February 2004, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion for Remand, 
vacating the Board's decision with respect to the denial of 
service connection for residuals of a brachial plexus injury 
of the right arm and remanding the case for further action 
consistent with the Joint Motion.

At an April 2005 hearing before the Board, the veteran's 
representative raised the issue of entitlement to a total 
disability evaluation based upon individual unemployability 
and asserted that this issue was inextricably intertwined 
with the issue on appeal.  As the RO has not initially 
adjudicated an unemployability claim, this issue is referred 
to the RO for appropriate action.  

In compliance with the Court's Order of February 2004, and 
its predicate Joint Motion, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.   


REMAND

The Court's Order of February 2004 granted a Joint Motion for 
Remand filed by the parties, i.e.:  the veteran and the 
Secretary of VA.  In the Joint Motion, the parties agreed 
that "remand is necessary because VA failed to provide 
notice pursuant to 38 U.S.C. § 5103(a), VA failed to assist 
appellant fully develop his claim pursuant to 38 U.S.C. 
§ 5103A, and the Board's decision does [sic] not contain an 
adequate statement of reasons or bases for its findings of 
fact and conclusions of law."  Joint Motion, at 1-2.  The 
essence of the errors identified is that, (1) none of the 
documents identified by the Board as compliant with the 
Veterans Claims Assistance Act of 2000 informed the veteran 
of the evidence needed to substantiate his claim or which 
portion of that information or evidence the veteran was 
required to provide and which portion the Secretary would 
attempt to obtain, and (2) there is no VA medical examination 
which addresses the question of whether it is at least as 
likely as not that the veteran's service-connected left arm 
and shoulder disability caused the veteran to overuse and 
injure his right arm in a situation where the veteran was 
carrying lumber and the left arm became dysfunctional.  

The veteran's attorney, who represented this veteran in 
litigation before the Court and was the signatory to the 
Joint Motion on behalf of the veteran, submitted argument in 
April 2005 along with a May 2004 private medical opinion in 
support of the veteran's claim.  In that argument, and at the 
hearing before the Board that same month, the attorney did 
not discuss the Court's Order or the Joint Motion, which 
clearly stated the veteran's belief that a 
physical examination was needed to assess the medical 
questions in this case.  The medical opinion that was 
submitted in writing and as well as the medical opinion 
expressed in testimony before the Board in April 2005 was 
given by a neuro-radiologist who reviewed the veteran's 
claims folder and did not examine the veteran.  Thus, in 
light of the Court's Order and the predicate Joint Motion 
clearly stating the need for a medical opinion based upon 
physical examination of the veteran, this matter must be 
remanded.  

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Additionally, upon remand VA must ensure that it fulfills its 
duty to notify the veteran of the evidence necessary to 
substantiate his claim and allocation of responsibility for 
obtaining evidence as per Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Therefore, this matter is remanded for the following action:

1.  Provide the veteran with notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, 
(1) inform the veteran of the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
inform the veteran of the information and 
evidence that VA will seek to provide; 
(3) inform the veteran of the information 
and evidence the veteran is expected to 
provide; and (4) request or tell the 
veteran to provide any evidence in his 
possession that pertains to the claim, or 
something to the effect that the veteran 
should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini 
v. Principi, 18 Vet. App. 112, 115 
(2004).  

2.  Schedule the veteran for a neurologic 
examination to determine the nature and 
etiology of the residuals of a brachial 
plexus injury of the right arm.  Provide 
the claims folder to the physician for 
review; the examination report must 
specifically state whether such a review 
was conducted.  The examiner should 
perform all necessary clinical testing 
and render all appropriate diagnoses.  
The examiner should then opine as to 
whether it is at least as likely as not 
that the veteran's service-connected left 
arm and shoulder disability caused the 
veteran to overuse and injure his right 
arm in a situation where the veteran was 
carrying lumber and the left arm became 
dysfunctional.  The examiner should also 
comment on findings made by the VA 
medical examiners in March 1998 and June 
2002, and on the report and testimony of 
the private neuro-radiologist made in May 
2004 and April 2005, respectively.  The 
examiner should specifically comment on 
the opinion of the private neuro-
radiologist given in April 2005 that the 
injury to the right arm is a classic 
stretching-type injury.  A complete 
rationale should be given in an 
examination report for all opinions and 
conclusions expressed.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If the benefit sought 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


 
 
 
 

